Citation Nr: 1749598	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  14-09 103A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for left arm radiculopathy. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Rescan, Associate Cousel 


INTRODUCTION

The Veteran had active duty service in the United States Navy from March 1986 to March 2006. 
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Subsequently, jurisdiction was transferred to the RO in Waco, Texas.  

In June 2017, the Veteran provided testimony at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

As to the claim for service connection for left arm radiculopathy, the Veteran was afforded a VA examination for this disability in November 2010 and the examiner simply stated that "there is no diagnosis because there is no pathology to render a diagnosis."  A review of the record indicates that the Veteran has consistently reported to VA that he has pain radiating down his left arm.  In addition, the Veteran testified that he had this symptom before he retired from active duty.  Accordingly, the Board finds that the opinion provided by the 2010 examiner is inadequate to decide this claim.  The Board has reached this conclusion because the examiner did not provide a thorough and well-reasoned analysis regarding the Veteran's disability.  Specifically, the examiner did not take into account the Veteran's lay statements and the examiner did not explain why the Veteran's service-connected spine disabilities were not the source of his left arm disability.  Thus, the Board finds that a remand is required to obtain a competent and credible medical opinion regarding the Veteran's left arm disability.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.310 (2015); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion without supporting clinical data or other rationale does not provide the required degree of medical certainty).  

While the appeal is remand status, the AOJ should also obtain and associate with the record any outstanding VA treatment records.  See 38 U.S.C.A. § 5103A(d) (West 2014).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file the Veteran's contemporaneous VA treatment records from November 24, 2014, to the present.

2.  Schedule the Veteran for a VA examination.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(A).  Does the Veteran currently have a diagnosis for his left arm disability?

(B).  Is it as least as likely as not that the claimed left arm disability had its onset while the Veteran was on Active Duty?

(C)  Is it at least as likely as not that the claimed left arm disability manifested itself in the first-post service year? 

(D).  Is it as least as likely as not that the claimed left arm disability is a result of a current service-connected disability?

(E).  Is it as least as likely as not that the claimed left arm disability was aggravated (i.e. permanently worsened) by any service-connected disability?

In providing the requested opinion, the examiner should consider the Veteran's competent lay claims regarding the observable symptoms he has experienced.  

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


